     Case 2:20-cv-01979-JAM-AC Document 22 Filed 06/14/21 Page 1 of 2


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (510) 970-4814
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     BRIANDA SARAY CABADA,                            )   CIVIL NO. 2:20-cv-01979-JAM-AC
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15        v.                                          )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.                                  )
18                                                    )
                                                      )
19
20
21          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that this action be reversed and remanded for
23   further administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24   § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25   administrative law judge for a new decision with instructions to re-evaluate the medical opinions
26   of record. The parties further request that the Court direct the Clerk of the Court to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.




                                          STIPULATION TO REMAND
     Case 2:20-cv-01979-JAM-AC Document 22 Filed 06/14/21 Page 2 of 2



 1
     Dated: June 11, 2021                         /s/ Omar Ortega*
 2
                                                  OMAR ORTEGA, ESQ.
 3                                                Attorney for Plaintiff
                                                  *Authorized via e-mail on June 11, 2021
 4
 5                                                PHILIP A. TALBERT
                                                  Acting United States Attorney
 6
                                                  DEBORAH LEE STACHEL
 7                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
 8
                                          By:     /s/ Ellinor R. Coder
 9                                                ELLINOR R. CODER
10                                                Special Assistant United States Attorney

11                                                Attorneys for Defendant
12
13
14
                                                 ORDER
15
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
16
     42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
17
     above-captioned action is remanded to the Commissioner of Social Security for further
18
     proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
19
     sentence four. On remand, the Appeals Council will remand the case to an administrative law
20
     judge for a new decision in accordance with the parties’ Stipulation.
21
22
23   Dated: June 11, 2021                         /s/ John A. Mendez
24                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
25
26
27
28




                                         STIPULATION TO REMAND
